
	

115 S3793 IS: Sports Wagering Market Integrity Act of 2018
U.S. Senate
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3793
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2018
			Mr. Hatch (for himself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To acknowledge the rights of States with respect to sports wagering and to maintain a distinct
			 Federal interest in the integrity and character of professional and
			 amateur
			 sporting contests, and  for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Sports Wagering Market Integrity Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Findings. Sec. 3. Definitions. TITLE I—Sports wagering Sec. 101. General prohibition on sports wagering. Sec. 102. State sports wagering program. Sec. 103. State sports wagering program standards. Sec. 104. Anti-money laundering provisions. Sec. 105. Interstate sports wagering compacts. Sec. 106. National Sports Wagering Clearinghouse. Sec. 107. Law enforcement coordination. TITLE II—Wagering Trust Fund Sec. 201. Findings. Sec. 202. Wagering Trust Fund. TITLE III—Wire Act and Sports Bribery Act amendments Sec. 301. Wire Act clarification and authorization of civil enforcement. Sec. 302. Sports Bribery Act improvements. TITLE IV—Gambling addiction prevention and treatment Sec. 401. Authority to address gambling in Department of Health and Human Services authorities. Sec. 402. Advisory committee. Sec. 403. Surveillance of gambling addiction. TITLE V—General provisions Sec. 501. State and Tribal authority. Sec. 502. Severability.  2.FindingsCongress makes the following findings:
 (1)In 1992, Congress enacted the Professional and Amateur Sports Protection Act (Public Law 102–559; 106 Stat. 4227) to ban sports wagering in most States, finding that sports gambling conducted pursuant to State law threatens the integrity and character of, and public confidence in, professional and amateur sports, instills inappropriate values in the Nation’s youth, misappropriates the goodwill and popularity of professional and amateur sports organizations, and dilutes and tarnishes the service marks of such organizations..
 (2)On May 14, 2018, the Supreme Court of the United States held in Murphy v. NCAA, 138 S. Ct. 1461 (2018), that the prohibition of State authorization and licensing of sports wagering schemes under the Professional and Amateur Sports Protection Act (Public Law 102–559; 106 Stat. 4227) violates the 10th Amendment to the Constitution of the United States.
 (3)After the decision in Murphy v. NCAA, 138 S. Ct. 1461 (2018), any State may legalize and regulate sports wagering, as determined by the State, consistent with section 1084 of title 18, United States Code (commonly known as the Wire Act), section 1955 of that title (commonly known as the Illegal Gambling Business Act), subchapter IV of title 31, United States Code (commonly known as the Unlawful Internet Gambling Enforcement Act of 2006), and other Federal law.
 (4)Since the decision in Murphy v. NCAA, 138 S. Ct. 1461 (2018), the States of Delaware, Mississippi, New Jersey, New Mexico, Pennsylvania, Rhode Island, and West Virginia have joined the State of Nevada in accepting sports wagers, and more than 2 dozen other States are considering legislation to legalize sports wagering.
 (5)Even before the decision in Murphy v. NCAA, 138 S. Ct. 1461 (2018), there was a significant legal sports wagering market in the United States, with $4,870,000,000 wagered on sports in the State of Nevada in 2017. The legal sports wagering market will continue to grow as legal sports wagering becomes more widely available.
 (6)Overshadowing the legal sports wagering market is a much larger illegal sports wagering market that circumvents the taxation, anti-money laundering controls, and other regulations of the legal sports wagering market. The American Gaming Association estimates that people of the United States illegally bet over $150,000,000,000 annually on United States sporting events.
 (7)The estimated size of the illegal sports wagering market suggests that the laws and enforcement efforts that for decades have sought to curtail illegal sports wagering have come up short.
 (8)The expansion of legal sports wagering after the decision in Murphy v. NCAA, 138 S. Ct. 1461 (2018), presents an opportunity to significantly reduce the illegal sports wagering market by pairing enhanced authority for law enforcement to shut down the illegal sports wagering market with policies that incentivize participants in the illegal sports wagering market to shift their activity into the legal sports wagering market, as available, so that such activity can be appropriately regulated and taxed.
 (9)All forms of gaming have historically been regulated predominantly at the State level, but sports wagering, which often involves individuals across numerous States placing sports wagers on a sporting event that takes place in yet another State, affects interstate commerce more than other forms of gaming that are generally contained within the walls of a gaming establishment.
 (10)While each State may decide whether to permit sports wagering and how to regulate sports wagering, there is an important role for Congress to set standards for sports wagering and provide law enforcement with additional authority to target the illegal sports wagering market and bad actors in the growing legal sports wagering market.
 3.DefinitionsIn this Act: (1)Amateur athletic competitionThe term amateur athletic competition has the meaning given the term in section 220501 of title 36, United States Code.
 (2)Anonymized sports wagering dataWith respect to a sports wager accepted by a sports wagering operator, the term anonymized sports wagering data means— (A)a unique identifier for the transaction and, if available, the individual who placed the sports wager, except that such identifier shall not include any personally identifiable information of such individual;
 (B)the amount and type of sports wager; (C)the date and time at which the sports wager was accepted;
 (D)the location at which the sports wager was placed, including the internet protocol address, if applicable; and
 (E)the outcome of the sports wager. (3)Gambling disorderThe term gambling disorder means—
 (A)gambling disorder, as the term is used by the American Psychiatric Association in the publication entitled Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (or a successor edition);
 (B)pathological gambling; (C)gambling addiction; and
 (D)compulsive gambling. (4)Governmental entityThe term governmental entity means—
 (A)a State; (B)a political subdivision of a State; and
 (C)an entity or organization, including an Indian Tribe, that has governmental authority within the territorial boundaries of the United States, including Indian lands (as defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
 (5)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703). (6)Interactive sports wagering platformThe term interactive sports wagering platform means a person or entity that offers licensed sports wagering over the internet, including through an internet website and mobile devices, on behalf of a licensed gaming facility.
 (7)International regulatory entityThe term international regulatory entity means any entity responsible for the regulation of sports wagering outside the United States. (8)International sports wagering operator (A)In generalExcept as provided in subparagraph (B), the term international sports wagering operator means any person that—
 (i)accepts sports wagers; and (ii)is located outside the United States.
 (B)ExceptionThe term international sports wagering operator does not include a sports wagering operator. (9)Interstate sports wagering compactThe term interstate sports wagering compact means a compact to offer sports wagering in accordance with this Act between—
 (A)2 or more States with a State sports wagering program; (B)1 or more States with a State sports wagering program and 1 or more Indian Tribes; or
 (C)2 or more Indian Tribes. (10)Licensed gaming facilityThe term licensed gaming facility means a person licensed by a State regulatory entity or an Indian Tribe licensed by a State regulatory agency.
 (11)National exclusion listThe term national exclusion list means the list maintained by the National Sports Wagering Clearinghouse, in cooperation with State regulatory entities and sports organizations, under section 106(c)(13).
 (12)National self-exclusion listThe term national self-exclusion list means the list maintained and administered by the National Sports Wagering Clearinghouse, in cooperation with State regulatory entities, under sections 103(b)(6)(A)(ii) and 106(c)(12).
 (13)National Sports Wagering ClearinghouseThe term National Sports Wagering Clearinghouse means the entity designated by the Attorney General under section 106(b). (14)OfficialThe term official means a referee, umpire, judge, reviewer, or any other individual authorized to administer the rules of a sporting event.
 (15)Sporting eventThe term sporting event means any athletic competition. (16)Sports organizationThe term sports organization means—
 (A)a person or governmental entity that— (i)sponsors, organizes, schedules, or conducts a sporting event; and
 (ii)with respect to the sporting event and the participants in the sporting event— (I)prescribes final rules; and
 (II)enforces a code of conduct; and (B)a league or association of 1 or more persons or governmental entities described in subparagraph (A).
				(17)Sports wager
 (A)In generalExcept as provided in subparagraph (C), the term sports wager means the staking or risking by any person of something of value upon the outcome of a sporting event, including the outcome of any portion or aspect thereof, upon an agreement or understanding that the person or another person will receive something of value in the event of a certain outcome.
 (B)InclusionWith respect to an amateur or professional sporting event, the term sports wager includes— (i)a straight bet;
 (ii)a teaser; (iii)a variation of a teaser;
 (iv)a parlay; (v)a total or over-under;
 (vi)a moneyline; (vii)a betting pool;
 (viii)exchange wagering; (ix)in-game wagering, including in-game wagering on—
 (I)a final or interim game score; (II)statistics; or
 (III)a discrete in-game event; (x)a sports lottery; and
 (xi)a proposition bet. (C)ExceptionsThe term sports wager does not include—
 (i)any activity excluded from the definition of the term bet or wager under section 5362 of title 31, United States Code; or
 (ii)any activity that does not violate a provision of the Interstate Horseracing Act of 1978 (15 U.S.C. 3001 et seq.).
 (18)Sports wageringThe term sports wagering means the acceptance of a sports wager by a sports wagering operator. (19)Sports wagering operatorThe term sports wagering operator means—
 (A)a licensed gaming facility that offers sports wagering; and (B)an interactive sports wagering platform.
 (20)Sports wagering opt-in StateThe term sports wagering opt-in State means a State that administers a State sports wagering program. (21)StateThe term State means—
 (A)a State; (B)the District of Columbia; and
 (C)any commonwealth, territory, or possession of the United States. (22)State regulatory entityThe term State regulatory entity means the governmental entity—
 (A)established or designated by a sports wagering opt-in State under section 102(a)(2)(A)(ii); and
 (B)responsible, solely or in coordination with 1 or more other governmental entities, for the regulation of sports wagering in the applicable sports wagering opt-in State.
 (23)State social gambling lawThe term State social gambling law means a State law that allows sports wagering that— (A)is not conducted as a business;
 (B)involves 2 or more players who compete on equal terms; and (C)does not provide a benefit to—
 (i)a player, other than the winnings of the player; or (ii)a person who is not involved in a sports wager.
 (24)State sports wagering programThe term State sports wagering program means a program administered and overseen by a State pursuant to an application approved by the Attorney General under subsection (b) or (e) of section 102.
 (25)Suspicious transactionThe term suspicious transaction means a transaction or an arrangement that a sports wagering operator or the National Sports Wagering Clearinghouse, as applicable, knows or has reason to know, as determined by a director, officer, employee, or agent of the sports wagering operator or National Sports Wagering Clearinghouse, is or would be if completed—
 (A)a violation of, or part of a plan to violate or evade, any Federal, State, or local law (including regulations); or
 (B)sports wagering by or on behalf of an individual described in clause (iii), (iv), or (v) of section 103(b)(4)(A).
 (26)Suspicious transaction reportThe term suspicious transaction report means a report submitted to a State regulatory entity, the National Sports Wagering Clearinghouse, or a sports organization under section 103(b)(13).
 (27)Tribal-State compactThe term Tribal-State compact has the meaning given the term in section 11(d) of the Indian Gaming Regulatory Act (25 U.S.C. 2710(d)).
			ISports wagering
			101.General prohibition on sports wagering
 (a)In generalExcept as provided in subsection (b), it shall be unlawful for any person to knowingly accept a sports wager.
 (b)ExceptionsIt shall not be a violation of subsection (a) for— (1)a sports wagering operator located in a sports wagering opt-in State to accept a sports wager in accordance with State law; or
 (2)a person to accept a sports wager in accordance with an applicable State social gambling law. (c)Injunctions (1)In generalIf the Attorney General believes a person has violated, is violating, or will violate subsection (a), the Attorney General may bring a civil action in the appropriate district court of the United States or the appropriate United States court of a territory or possession of the United States, which shall have jurisdiction in proceedings in accordance with the Federal Rules of Civil Procedure to enjoin a violation of subsection (a).
 (2)Jury trialIn the case of an alleged violation of an injunction or restraining order issued under paragraph (1), trial shall be, on demand of the accused, by a jury in accordance with the Federal Rules of Civil Procedure.
					(d)Civil penalties
 (1)In generalAny person who violates this subsection (a) shall be, with respect to any such violation, subject to a civil penalty of not more than the greater of $10,000 or 3 times the amount of the applicable sports wager.
 (2)Separate violationsA separate violation occurs for each sports wager accepted in violation of subsection (a). (3)JurisdictionThe district courts of the United States and appropriate United States courts of the territories and possessions of the United States shall have jurisdiction to enforce this subsection in accordance with section 1355 of title 28, United States Code.
 (4)Effect of lawA violation of subsection (a) shall not constitute a crime, and a judgment for the United States and imposition of a civil penalty pursuant to paragraph (1) shall not give rise to any disability or legal disadvantage based on conviction for a criminal offense.
 (e)Civil penalty not exclusive of criminal penaltyA civil penalty, injunction, or temporary restraining order imposed under this section shall be independent of, and not in lieu of, criminal prosecutions or any other proceedings under any other law of the United States, including sections 1084 and 1955 of title 18, United States Code.
 (f)Effective dateSubsection (a) shall take effect on the date that is 18 months after the date of enactment of this Act.
				102.State sports wagering program
				(a)Initial Application
 (1)In generalTo request approval to administer a State sports wagering program, a State shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may require.
 (2)ContentsAn application under paragraph (1) shall include— (A)a full and complete description of the State sports wagering program the State proposes to administer under State law, including—
 (i)each applicable State law relating to sports wagering; and (ii)an identification of the State regulatory entity; and
 (B)an assurance from the attorney general or chief legal officer of the State that the laws of the State provide adequate authority to carry out the proposed State sports wagering program.
						(b)Approval by Attorney General
 (1)In generalNot later than 180 days after the date on which the Attorney General receives a complete application under this section, the Attorney General shall approve the application unless the Attorney General determines that the proposed State sports wagering program does not meet the standards set forth in section 103.
 (2)Denial of applicationA decision of the Attorney General to deny an application submitted under this section shall—
 (A)be made in writing; and (B)specify the 1 or more standards under section 103 that are not satisfied by the proposed State sports wagering program.
 (c)Notice of material changesIn the case of a material change to a State law relating to sports wagering, the State regulatory entity, or other information included in an application submitted pursuant to subsection (a) or (e), not later than 30 days after the date on which the change is made, the State shall submit to the Attorney General a notice of such change.
 (d)DurationA State sports wagering program shall be valid for a fixed 3-year period beginning on the date on which the Attorney General approves the application of the applicable State under subsection (a) or (e).
 (e)Renewal application and approvalNot later than the date on which the 3-year period referred to in subsection (d) ends, a State seeking to renew the approval of the State sports wagering program may submit to the Attorney General a renewal application that—
 (1)includes the information described in subsection (a); and (2)shall be subject to the approval process under subsection (b).
					(f)Revocation and review
 (1)Emergency revocation of approvalThe Attorney General shall promulgate regulations that provide procedures by which the Attorney General may revoke the approval of a State to administer a State sports wagering program before the date on which the 3-year term described in subsection (d) expires if the Attorney General finds that the sports wagering program does not meet 1 or more standards set forth in section 103.
 (2)Administrative reviewThe Attorney General shall promulgate regulations that provide procedures by which a State may seek administrative review of any decision by the Attorney General—
 (A)to deny an application under subsection (b); (B)to deny a renewal application under subsection (e); or
 (C)to revoke an approval under paragraph (1). 103.State sports wagering program standards (a)In generalThe Attorney General shall approve an application under section 102 unless the Attorney General determines that the proposed State sports wagering program does not meet the standards set forth in subsection (b).
 (b)Standards for State sports wagering programsA State sports wagering program shall meet each of the following standards: (1)State regulatory entityEstablish or designate a public entity in the applicable State as the State regulatory entity for the purposes of regulating sports wagering operators and enforcing sports wagering laws in the State.
					(2)Permissible sports wagering
 (A)In-person sports wageringProvide that in-person sports wagering may be offered only by a sports wagering operator. (B)Internet sports wagering (i)In generalWith respect to any authorization of sports wagering on an interactive sports wagering platform, provide that such sports wagering, as available, is available only to—
 (I)individuals located in the State; or
 (II)in the case of an interstate sports wagering compact approved by the Attorney General pursuant to section 105, individuals located in States and on Indian lands (as defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)) of Indian Tribes that are party to the compact.
 (ii)Location verificationInclude location verification requirements reasonably designed to prevent an individual from placing a sports wager on an interactive sports wagering platform from a location other than a location described in clause (i).
							(C)Sports wager approval
 (i)In generalProvide that a sports wagering operator shall not accept a sports wager unless such sports wager or class of sports wagers is expressly approved by the State regulatory entity.
 (ii)Approval criteriaDirect the State regulatory entity to establish criteria for decisions with respect to the approval of a sports wager or a class of sports wagers, such as whether the outcome of the event or contingency on which the sports wager is placed is—
 (I)verifiable; (II)generated by a reliable and independent process; and
 (III)unlikely to be affected by any sports wager placed. (D)Prohibition of sports wagering on certain amateur sports (i)In generalExcept as provided in clause (ii), prohibit the State regulatory entity from approving or a sports wagering operator from accepting a sports wager on any amateur athletic competition.
 (ii)ExceptionsA State regulatory entity may approve, and a sports wagering operator may accept, a sports wager, as approved by the applicable State regulatory entity, on—
 (I)the Olympic Games; (II)the Paralympic Games;
 (III)the Pan-American Games; or (IV)any intercollegiate sport (as defined in the Sports Agent Responsibility and Trust Act (15 U.S.C. 7801)).
								(3)Restrictions on sports wagering to protect contest integrity
 (A)Definition of necessary to maintain contest integrityIn this paragraph, the term necessary to maintain contest integrity means that, in the absence of a restriction, there is a reasonably foreseeable risk that the outcome of the sporting event or contingency on which the wager is placed would be affected by the wager.
 (B)Contest integrityProhibit a sports wagering operator from accepting a sports wager in violation of a notice of restriction received by the sports wagering operator under subparagraph (E)(i).
						(C)Request to restrict sports wagering
 (i)In generalWith respect to a sporting events sponsored, organized, or conducted by a sports organization, permit the sports organization to submit to the State regulatory entity a request to restrict, limit, or exclude wagers on 1 or more sporting events, including by restricting, limiting, and excluding sports wagers on 1 or more performances of an athlete in 1 or more sporting events in which such athlete participates, if the applicable sports organization determines that such restriction is necessary to maintain contest integrity.
 (ii)Deadlines for submissionProvide that the State regulatory entity shall establish reasonable deadlines for the submission of a request under clause (i) in advance of the applicable sporting event.
 (D)Determination by the State regulatory entityProvide that the State regulatory entity shall promptly— (i)approve a request described in subparagraph (C)(i) unless the State regulatory entity determines, considering any information provided by the sports organization and any other relevant information, that a restriction is not necessary to maintain contest integrity;
 (ii)provide a written explanation of a determination under clause (i) to approve or deny a request; (iii)make such written explanation available to the public; and
 (iv)provide a process by which the sports organization that submitted the request may seek review of such determination.
 (E)Notice of restrictionProvide that the State regulatory entity shall establish a process— (i)to provide to sports wagering operators prompt notice of any restriction approved by the State regulatory entity; and
 (ii)to make such notice publicly available. (4)Prevention of sports wagering by prohibited individuals (A)Prohibited individualsProhibit a sports wagering operator from accepting sports wagers from any—
 (i)individual younger than 21 years of age; (ii)individual on the national self-exclusion list;
 (iii)athlete, coach, official, or employee of a sports organization or any club or team of a sports organization, with respect to a sporting event sponsored, organized, or conducted by the sports organization;
 (iv)employee of a player or an official union of a sports organization, with respect to a sporting event sponsored, organized, or conducted by the sports organization;
 (v)individual who, with respect to a sporting event sponsored, organized, or conducted by a sports organization, is—
 (I)credentialed or accredited by the sports organization; and (II)prohibited from placing a sports wager by the terms of such credential or accreditation; or
 (vi)individual convicted of an offense under subsection (a) or (b) of section 224 of title 18, United States Code.
							(B)National exclusion list
 (i)In generalProvide that sports wagering operators shall have access to the national exclusion list maintained by the National Sports Wagering Clearinghouse.
 (ii)ReviewEstablish procedures by which a resident of the State may seek review by the State regulatory entity of a decision to include the individual on the national exclusion list.
 (iii)Reasonable steps requiredProvide that a sports wagering operator shall take reasonable steps to prevent the sports wagering operator from accepting a sports wager from an individual on the national exclusion list.
							(5)Authorized data
						(A)Result of a sports wager
 (i)Market transition periodWith respect to any sports wager accepted on or before December 31, 2024, provide that a sports wagering operator shall determine the result of a sports wager only with data that is licensed and provided by—
 (I)the applicable sports organization; or (II)an entity expressly authorized by the applicable sports organization to provide such information.
 (ii)Post-transition periodWith respect to any sports wager accepted after December 31, 2024, provide that a sports wagering operator shall determine the result of a sports wager only with data that is obtained from a source that the State regulatory entity has—
 (I)found to provide— (aa)data of substantially similar speed, accuracy, and consistency to the data available under clause (i); and
 (bb)only data that is— (AA)legally obtained; and
 (BB)in full compliance with the terms of any applicable contract or license; (II)expressly authorized to provide such data to sports wagering operators; and
 (III)identified in the application of the State regulatory entity under section 102. (B)Other purposesProvide that the statistics, result, outcome, or other data used by a sports wagering operator for a purpose other than to determine the result of a sports wager shall be in the public domain or otherwise legally obtained.
						(6)Consumer protections
						(A)Self-exclusion
 (i)State self-exclusion listProvide a process by which an individual may restrict himself or herself from placing a sports wager with a sports wagering operator located in the State, including by imposing sports wager limits.
 (ii)National self-exclusion listProvide, through the State regulatory entity acting in cooperation with the National Sports Wagering Clearinghouse, a process by which an individual may restrict himself or herself from placing a sports wager with a sports wagering operator located in any sports wagering opt-in State, including by imposing sports wager limits, and placing himself or herself on the national self-exclusion list.
 (iii)Reasonable steps requiredProvide that a sports wagering operator shall take reasonable steps to prevent from placing a sports wager an individual who is—
 (I)described in clause (i); or (II)included on the national self-exclusion list.
 (B)Withdrawal restrictionsProhibit a sports wagering operator from— (i)requiring an individual engaged in sports wagering to participate in a publicity or an advertising activity of the sports wagering operator as a condition of withdrawal of the winnings of the individual; and
 (ii)imposing on any individual engaged in sports wagering— (I)a minimum or maximum withdrawal limit for the account of the individual;
 (II)any restriction on the right of the individual to make a withdrawal from the account of the individual based on the extent of the sports wagering by the individual;
 (III)an unreasonable deadline for the provision of information relating to the identity of the individual as a condition of withdrawal from the account of the individual; or
 (IV)a dormancy charge for an account of the individual that is not used to place a sports wager. (C)Disclosure (i)Restrictions or conditionsProvide that a sports wagering operator shall provide an individual with adequate and clear information relating to any applicable restriction or condition before the individual opens an account with the sports wagering operator.
 (ii)Bonuses offeredProvide that a sports wagering operator shall provide to an individual engaged in sports wagering clear information relating to any bonus offered, including the terms of withdrawal of the bonus.
 (iii)Public availabilityProvide that the information described in clauses (i) and (ii) be available to the public. (D)Treatment and education fundingProvide that a sports wagering operator shall allocate an appropriate percentage of the revenue from sports wagering to—
 (i)treatment for gambling disorder; and (ii)education on responsible gaming.
 (E)Reserve requirementProvide that a sports wagering operator shall maintain a reserve in an amount not less than the sum of—
 (i)the amounts held by the sports wagering operator for the account of patrons; (ii)the amounts accepted by the sports wagering operator as sports wagers on contingencies the outcomes of which have not been determined; and
 (iii)the amounts owed but unpaid by the sports wagering operator on winning wagers during the period for honoring winning wagers established by State law or the sports wagering operator.
 (7)AdvertisingProvide that advertisements for a sports wagering operator— (A)shall—
 (i)disclose the identity of the sports wagering operator; and (ii)provide information about how to access resources relating to gambling addiction; and
 (B)shall not recklessly or purposefully target— (i)problem gamblers;
 (ii)individuals suffering from gambling disorder; or (iii)individuals who are ineligible to place a sports wager, including individuals younger than 21 years of age.
							(8)Licensing requirement
 (A)In generalProvide that a sports wagering operator located in the State shall be licensed by the State regulatory entity.
						(B)Suitability for licensing
 (i)In generalProvide that before granting a license to a prospective sports wagering operator, the State regulatory entity shall, make a determination, based on a completed background check and investigation, with respect to whether the prospective sports wagering operator and any person considered to be in control of the prospective sports wagering operator is suitable for license in accordance with suitability standards established by the State regulatory entity.
 (ii)Associates of applicantsProvide that if a prospective sports wagering operator is a corporation, partnership, or other business entity, a background check and investigation shall occur with respect to—
 (I)the president or other chief executive of the corporation, partnership, or other business entity; and
 (II)any other partner or senior executive and director of the corporation, partnership, or other business entity, as determined by the State regulatory entity.
 (iii)Background check and investigationEstablish standards and procedures for conducting the background checks and investigations described in this subparagraph.
 (C)Unsuitability for licensingWith respect to the suitability standards under in subparagraph (B)(1), provide that a prospective sports wagering operator shall not be determined to be suitable for licensing as a sports wagering operator if the prospective sports wagering operator—
 (i)has failed to provide information and documentary material for a determination of suitability for licensing as a sports wagering operator;
 (ii)has supplied information which is untrue or misleading as to a material fact pertaining to any such determination;
 (iii)has been convicted of an offense punishable by imprisonment of more than 1 year; (iv)is delinquent in—
 (I)filing any applicable Federal or State tax returns; or (II)the payment of any taxes, penalties, additions to tax, or interest owed to the United States or a State;
 (v)on or after October 13, 2006— (I)has knowingly participated in, or should have known the prospective sports wagering operator was participating in, an illegal internet gambling activity, including—
 (aa)taking an illegal internet wager; (bb)payment of winnings on an illegal internet wager;
 (cc)promotion through advertising of an illegal internet gambling website or service; or (dd)collection of any payment on behalf of an entity operating an illegal internet gambling website; or
 (II)has knowingly been owned, operated, managed, or employed by, or should have known the prospective sports wagering operator was owned, operated, managed, or employed by, any person who was knowingly participating in, or should have known the person was participating in, an illegal internet gambling activity, including an activity described in items (aa) through (dd) of subclause (I);
 (vi)has— (I)received any assistance, financial or otherwise, from a person who has, before the date of enactment of this Act, knowingly accepted bets or wagers from any other person who is physically present in the United States in violation of Federal or State law; or
 (II)provided any assistance, financial or otherwise, to a person who has, before the date of enactment of this Act, knowingly accepted bets or wagers from any other person who is physically present in the United States in violation of Federal or State law;
 (vii)with respect to any other entity that has accepted a bet or wager from any individual in violation of United States law, has purchased or otherwise obtained—
 (I)such entity; (II)a list of the customers of such entity; or
 (III)any other part of the equipment or operations of such entity; or (viii)fails to certify in writing, under penalty of perjury, that the applicant or other such person, and all affiliated business entities (including all entities under common control), during the entire history of such applicant or other such person and all affiliated business entities—
 (I)have not committed an intentional felony violation of Federal or State sports wagering law; and (II)have used diligence to prevent any United States person from placing a sports wager on an internet site in violation of Federal or State sports wagering laws.
 (D)Revocation and suspensionEstablish standards and procedures for suspending or revoking the license of a sports wagering operator.
 (9)Employee background checksProvide that a sports wagering operator— (A)shall ensure that each existing and newly hired employee or contractor of the sports wagering operator undergo an annual criminal history background check; and
 (B)shall not employ or enter into a contract with any individual who has been convicted of a Federal or State crime relating to sports wagering.
						(10)Recordkeeping requirements
 (A)In generalExcept as provided in subparagraph (B), with respect to each sports wager accepted by a sports wagering operator or attempted to be placed by an individual with a sports wagering operator, provide that the sports wagering operator shall secure and maintain a record of the following:
 (i)The name, permanent address, date of birth, and social security number or passport number of the individual who placed, or attempted to place, the sports wager, which the sports wagering operator shall verify in accordance with the requirements for verification of identity in parts 1010.312 and 1021.312 of title 31, Code of Federal Regulations (or successor regulations).
 (ii)The amount and type of the sports wager. (iii)The date and time at which the sports wager was placed or attempted to be placed.
 (iv)The location at which the sports wager was placed or attempted to be placed, including the internet protocol address, if applicable.
 (v)The outcome of the sports wager. (B)ExceptionProvide that a sports wagering operator shall not be required to maintain a record of the information described in subparagraph (A) if—
 (i)the sports wager is not placed by an individual through an account with the sports wagering operator;
 (ii)the amount of the sports wager does not exceed $10,000; (iii)the sports wagering operator and any officer, employee, or agent of the sports wagering operator does not have knowledge, or would not in the ordinary course of business have reason to have knowledge, that the sports wager is one of multiple sports wagers placed by an individual or on behalf of an individual during one day that are, in the aggregate, in excess of $10,000; and
 (iv)the sports wagering operator is not required, pursuant to section 31.3402(q)–1 of title 26, Code of Federal Regulations (or a successor regulation), to furnish a Form W–2G to the individual who placed the sports wager with respect to winnings from the sports wager.
 (C)Records relating to suspicious transactionsProvide that, in addition to the records required to be maintained pursuant paragraph (A), a sports wagering operator shall be required to maintain any other records relating to a suspicious transaction, including video recordings, in the possession, custody, or control of the sports wagering operator.
 (D)Duration of recordkeeping obligationProvide that a sports wagering operator shall be required to maintain each record required under this paragraph for not less than 5 years after the date on which the record is created.
 (11)Data securityProvide that a sports wagering operator and the State regulatory entity shall take reasonable steps to prevent unauthorized access to, or dissemination of, sports wagering and customer data.
 (12)Real-time information sharingProvide that a sports wagering operator shall provide to the National Sports Wagering Clearinghouse anonymized sports wagering data in real-time or as soon as practicable, but not later than 24 hours, after the time at which a sports wager is accepted by the sports wagering operator.
					(13)Suspicious transaction reporting
 (A)Reporting to State regulatory entityProvide that each sports wagering operator located in the State shall promptly report the information described in paragraph (10)(A) for any suspicious transaction to the State regulatory entity, in such manner and accompanied by such additional information as the State regulatory entity may require.
						(B)Reporting to the National Sports Wagering Clearinghouse and sports organizations
 (i)In generalSubject to clause (ii), provide that a sports wagering operator shall simultaneously transmit to the National Sports Wagering Clearinghouse, applicable sports organization, and any component of the Department of Justice or other Federal law enforcement entity designated by the Attorney General to receive such reports, any suspicious transaction report submitted to a State regulatory entity under subparagraph (A).
							(ii)Personally identifiable information
 (I)In generalExcept as provided in subclause (II), a suspicious transaction report submitted to the National Sports Wagering Clearinghouse or a sports organization shall not contain any personally identifiable information relating to any individual who placed, or attempted to place, a sports wager.
 (II)ExceptionA suspicious transaction report submitted to the National Sports Wagering Clearinghouse or a sports organization shall include any available personally identifiable information relating to an individual described in clause (iii), (iv), or (v) of paragraph (4)(A).
								(14)Monitoring and enforcement
 (A)In generalProvide that the State regulatory entity, in consultation with law enforcement, shall develop and implement a strategy to enforce the sports wagering laws of the State.
 (B)Authority to monitor and enforcementProvide adequate authority to the State regulatory entity and law enforcement, as appropriate, to monitor compliance with and enforce the sports wagering laws of the State, including—
 (i)the authority and responsibility to conduct periodic audits and inspect the books and records of each sports wagering operator located or operating in the State; and
 (ii)a requirement that the State regulatory entity shall refer evidence of potential criminal violations to the appropriate law enforcement entity.
							(15)Cooperation with investigations
 (A)Sports wagering operatorsProvide that any sports wagering operator located or operating in the State shall cooperate with any lawful investigation conducted by—
 (i)the State regulatory entity; (ii)Federal or State law enforcement; or
 (iii)a sports organization, with respect to a sports wager— (I)on a sporting event sponsored, organized, or conducted by the sports organization;
 (II)placed by or on behalf of an individual described in clause (iii), (iv), or (v) of paragraph (4)(A); and
 (III)accepted by the sports wagering operator. (B)State regulatory entityProvide that the State regulatory entity shall cooperate with any lawful investigation conducted by—
 (i)Federal or State law enforcement; or (ii)a sports organization, with respect to a sports wager—
 (I)on a sporting event sponsored, organized, or conducted by the sports organization; and (II)accepted by a sports wagering operator located or operating in the State.
								(16)Internal controls
 (A)In generalProvide that each sports wagering operator shall devise and maintain a system of internal controls sufficient to provide reasonable assurances that sports wagers are accepted in accordance with all applicable laws, regulations, and policies.
 (B)Minimum standardsProvide that the State regulatory entity shall adopt and publish minimum standards for internal control procedures.
 (C)ReportProvide that each sports wagering operator shall submit to the State regulatory entity not less frequently than annually the written system of internal controls of the sports wagering operator.
 (D)AuditProvide that system of internal controls of a sports wagering operator shall be evaluated on a periodic basis, but not less frequently than every 3 years, by the State regulatory entity or an independent third-party auditor.
						104.Anti-money laundering provisions
 (a)Bank Secrecy ActSection 5312(a)(2)(X) of title 31, United States Code, is amended— (1)in the matter preceding clause (i), by inserting sports wagering operator (as defined in section 3 of the Sports Wagering Market Integrity Act of 2018), after gambling casino,; and
 (2)in clause (i), by inserting sports wagering operator, after gambling casino,. (b)Rules for sports wagering operatorsNot later than 180 days after the date of enactment of this Act, the Secretary of the Treasury shall amend—
 (1)part 1021 of title 31, Code of Federal Regulations, to provide that sports wagering operators shall be treated the same as casinos with respect to any requirement under that part; and
 (2)sections 1010.312, 1021.311, and 1021.312 of title 31, Code of Federal Regulations, to specifically address the means by which a sports wagering operator shall, under each such section, verify the identity of an individual who conducts a transaction described in that section over the internet.
					(c)Application
 (1)DefinitionIn this subsection, the term Bank Secrecy Act means subchapter II of chapter 53 of title 31, United States Code. (2)Effect of compliance with State requirementsThe submission of a suspicious transaction report to a State regulatory entity, the National Sports Wagering Clearinghouse, or a sports organization shall not be considered to violate—
 (A)any provision of the Bank Secrecy Act; or (B)any regulation promulgated under the Bank Secrecy Act that limits the disclosure of information that would reveal the existence of a suspicious activity report filed with the Financial Crimes Enforcement Network under chapter X of title 31, Code of Federal Regulations.
						105.Interstate sports wagering compacts
 (a)In generalEach sports wagering opt-in State may enter into such interstate sports wagering compact as may be necessary to provide for sports wagering on an interactive sports wagering platform between and among individuals located in any State that is party to such compact.
 (b)Effective dateThe effective date of an interstate sports wagering compact entered into under subsection (a), or any amendment of such interstate sports wagering compact, shall be not earlier than 90 days after the date on which such interstate sports wagering compact or amendment is approved by the Attorney General under subsection (c).
				(c)Attorney General review
 (1)In generalThe parties to an interstate sports wagering compact shall submit to the Attorney General a copy of the interstate sports wagering compact at such time, in such manner, and accompanied by such information as the Attorney General may require.
 (2)Effect on State sports wagering programsIn addition to any other information required by the Attorney General, each party to an interstate sports wagering compact submitted to the Attorney General under paragraph (1) shall provide to the Attorney General a full and complete description of any changes or proposed changes to be made to the sports wagering program of the State to comply with the terms of the interstate sports wagering compact.
 (3)Approval by Attorney GeneralNot later than 180 days after the Attorney General receives an interstate sports wagering compact and any other information required under this subsection, the Attorney General shall approve the interstate sports wagering compact unless the Attorney General determines that—
 (A)the terms of such interstate sports wagering compact conflict with this Act or any other Federal law;
 (B)any change to a State sports wagering program submitted to the Attorney General under paragraph (2) does not meet the standards set forth in section 103; or
 (C)such interstate sports wagering compact would permit a sports wagering operator or an individual located in any State party to the compact to accept or place a sports wager from or in another State through an interactive sports wagering platform that the sports wagering operator or individual would have been prohibited from accepting or placing in the State in which the individual is located, but for the interstate sports wagering compact.
 (4)Denial by Attorney GeneralA decision of the Attorney General not to approve an interstate sports wagering compact submitted under paragraph (3) shall—
 (A)be made in writing; and (B)specify the reason that the interstate sports wagering compact was not approved.
 (5)ModificationAny proposed amendment to an interstate sports wagering compact shall be submitted by the parties and reviewed by the Attorney General in the same manner as an interstate sports wagering compact under this subsection.
 (6)Administrative reviewThe Attorney General shall promulgate regulations that provide procedures by which a party to an interstate sports wagering compact may seek administrative review of any decision by the Attorney General not to approve an interstate sports wagering compact or amendment under this subsection.
					106.National Sports Wagering Clearinghouse
 (a)In generalAn entity designated as the National Sports Wagering Clearinghouse shall— (1)be a nonprofit organization that—
 (A)is not owned by any other entity; and (B)is established for the purpose of carrying out the activities described in subsection (c);
 (2)have articles of incorporation, a constitution, bylaws, or any other governing document that establishes and maintains provisions with respect to the governance and conduct of the affairs of the National Sports Wagering Clearinghouse for reasonable representation of—
 (A)sports wagering operators; (B)sports organizations;
 (C)State regulatory entities; (D)Federal and State law enforcement; and
 (E)1 or more individuals not affiliated or associated with an entity described in subparagraphs (A) through (D) who, in the judgment of the Attorney General, represent the interests of the United States public in the activities of the National Sports Wagering Clearinghouse;
 (3)demonstrate to the Attorney General that the National Sports Wagering Clearinghouse has or will have the administrative and technological capabilities to carry out the activities described in subsection (c); and
 (4)be designated by the Attorney General in accordance with subsection (b). (b)Designation of national sports wagering clearinghouse (1)Initial designation (A)Solicitation of informationNot later than 90 days after the date of enactment of this Act, the Attorney General shall publish in the Federal Register a notice soliciting information to assist in identifying an appropriate entity to serve as the National Sports Wagering Clearinghouse.
 (B)DesignationNot later than 270 days after the date of enactment of this Act and after reviewing the information requested under subparagraph (A), the Attorney General shall make an initial designation of the National Sports Wagering Clearinghouse.
 (C)PublicationNot later than 300 days after the date of enactment of this Act, the Attorney General shall publish in the Federal Register a notice setting forth the identity of, and contact information for, the National Sports Wagering Clearinghouse designated under subparagraph (B).
						(2)Periodic review of designation
 (A)In generalNot less frequently than every fifth January beginning in the fifth calendar year after the initial designation under paragraph (1)(B), the Attorney General shall publish in the Federal Register a notice soliciting information relating to whether—
 (i)the existing designation should be continued; or (ii)a different entity meeting the criteria described in paragraphs (1) through (3) of subsection (a) should be designated as the National Sports Wagering Clearinghouse.
 (B)PublicationAfter the publication of the notice under subparagraph (A), a review of the information submitted pursuant to the notice, and any additional proceedings as the Attorney General considers appropriate, the Attorney General shall publish in the Federal Register a notice—
 (i)continuing the existing designation; or (ii)designating another entity as the National Sports Wagering Clearinghouse.
 (C)Effective date of new designationA new designation under subparagraph (B)(ii) shall be effective as of the first day of the month that is not less than 180 days and not more than 270 days after the date of publication of the notice under subparagraph (B), as specified by the Attorney General.
 (c)Authorities and functionsThe National Sports Wagering Clearinghouse shall— (1)operate the official national resource center and information clearinghouse for sports wagering integrity;
 (2)coordinate public and private programs and resources relating to— (A)sports wagering integrity;
 (B)practices for responsible betting; and (C)addressing gambling disorder;
 (3)contribute to and disseminate, on a national basis, information relating to best practices and model programs and resources that benefit—
 (A)sports wagering integrity; (B)responsible betting; and
 (C)responses to gambling disorder; (4)operate a national repository of anonymized sports wagering data and suspicious transaction reports;
 (5)receive from sports wagering operators anonymized sports wagering data and suspicious transaction reports;
 (6)promptly make available to State regulatory entities anonymized sports wagering data and suspicious transaction reports received from sports wagering operators;
 (7)with respect to sporting events sponsored, organized, or conducted by a sports organization, promptly make available to the applicable sports organization anonymized sports wagering data and suspicious transaction reports received from sports wagering operators;
 (8)enter into memoranda of understanding or such other agreements with public or private third parties as may be necessary to provide for the sharing of anonymized sports wagering data and suspicious transaction reports under paragraphs (5) through (7) and other information between the National Sports Wagering Clearinghouse and—
 (A)sports wagering operators; (B)sports organizations;
 (C)State regulatory entities; (D)Federal and State law enforcement; and
 (E)an international regulatory entity or international law enforcement, with respect to anonymized sports wagering data and suspicious transaction reports relating to sporting events that occur—
 (i)outside the United States; and (ii)within the jurisdiction of the international regulatory entity or international law enforcement;
 (9)receive from international sports wagering operators, international regulatory entities, or international law enforcement any information such entities make available to the National Sports Wagering Clearinghouse;
 (10)analyze anonymized sports wagering data received under paragraph (5) for the purpose of identifying patterns, trends, and irregularities that may indicate potential violations of Federal or State law, which shall be referred to the appropriate sports organization, State regulatory entity, and Federal or State law enforcement;
 (11)provide technical assistance and consultation to sports wagering operators, sports organizations, State regulatory entities, and Federal and State law enforcement to assist in—
 (A)the identification of suspicious sports wagering activity; and (B)the prevention, investigation, and prosecution of cases relating to unlawful sports wagering or any other activity relating to sports wagering that may threaten the integrity of sporting events;
 (12)in cooperation with State regulatory entities, maintain and administer— (A)the national self-exclusion list; and
 (B)the process by which an individual may add or remove himself or herself from the national self-exclusion list;
 (13)in cooperation with State regulatory entities and sports organizations, maintain and make available to sports wagering operators the national exclusion list, which shall include any individual—
 (A)identified to the National Sports Wagering Clearinghouse by an appropriate sports organization as an individual described in clause (iii), (iv), or (v) of section 103(b)(4)(A);
 (B)included on the national self-exclusion list; or (C)identified to the National Sports Wagering Clearinghouse by the Attorney General as having been convicted of any offense under section 224(a) or (b) of title 18, United States Code;
 (14)establish procedures by which any individual may determine— (A)whether the individual is included on the national exclusion list; and
 (B)the reason the individual is included on the national exclusion, including, as applicable, the sports organization or State regulatory entity that provided the name of the individual for inclusion on the national exclusion list;
 (15)coordinate with the National Council on Problem Gambling and other organizations, as appropriate, to develop and disseminate information relating to best practices and model programs and resources for—
 (A)ensuring appropriate consumer protections; and (B)the prevention of, intervention and treatment for, and recovery from gambling disorder; and
 (16)any other activity considered by the National Sports Wagering Clearinghouse to be necessary to carry out an activity described in this subsection.
 (d)Permitted disclosures by the national sports wagering clearinghouseThe National Sports Wagering Clearinghouse may only disclose information received under subsection (c)(5) to—
 (1)a State regulatory entity; (2)a Federal or State law enforcement agency;
 (3)with respect to sporting events sponsored, organized, or conducted by a sports organization, the sports organization; and
 (4)an international regulatory entity or international law enforcement, with respect to anonymized sports wagering data and suspicious transaction reports relating to sporting events that occur—
 (A)outside the United States; and (B)within the jurisdiction of the international regulatory entity or international law enforcement.
						(e)Annual report
 (1)In generalNot less frequently than annually, the National Sports Wagering Clearinghouse shall submit to the Attorney General, the Committee on the Judiciary and the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on the Judiciary and the Committee on Energy and Commerce of the House of Representatives a report on the operations of the National Sports Wagering Clearinghouse that includes a description of the activities of the National Sports Wagering Clearinghouse with respect to each function and authority under subsection (c).
 (2)Public availabilityThe reports required under paragraph (1) shall be made available to the public. (f)Annual grant to national sports wagering clearinghouse (1)In generalNot less frequently than annually, the Attorney General shall make a grant to the National Sports Wagering Clearinghouse for the purposes described in this section.
 (2)FundsThe grants required under paragraph (1) shall be made with amounts made available under section 9511(c)(3)(A) of the Internal Revenue Code of 1986.
					(g)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated for each of fiscal years 2019 through 2021, such sums as may be necessary to carry out this section, but not more than the amount that is the lesser of—
 (A)$3,000,000; and (B)the revenue collected during the preceding fiscal year pursuant to the Federal excise tax on sports wagering under sections 4401 and 4411 of the Internal Revenue Code of 1986.
 (2)Sense of CongressIt is the sense of Congress that— (A)any funds appropriated to carry out this section shall not be the sole or primary source of funding to operate the National Sports Wagering Clearinghouse; and
 (B)the National Sports Wagering Clearinghouse should primarily be funded through voluntary contributions by, or reasonable fees assessed by the National Sports Wagering Clearinghouse to participating entities, such as sports wagering operators, sports organizations, and State regulatory entities.
 107.Law enforcement coordinationThe Attorney General, in coordination with the Secretary of the Treasury and appropriate Federal law enforcement agencies, shall establish procedures to ensure coordination among Federal law enforcement, State law enforcement, State regulatory entities, and the National Sports Wagering Clearinghouse to identify and respond to illegal or suspicious activity in the sports wagering market nationwide.
			IIWagering Trust Fund
 201.FindingsCongress makes the following findings: (1)A Federal excise tax on sports wagering was established in 1951.
 (2)Over time, the Federal excise tax has ranged from a high of 10 percent of total handle for State-authorized wagers to a low of 0.25 percent, at which level the Federal excise tax has remained since 1982.
 (3)Revenue from the Federal excise tax— (A)is estimated to be $12,000,000 annually and is expected to increase as legal sports wagering becomes more widely available; and
 (B)on sports wagering should be dedicated to purposes relating to sports wagering, specifically to— (i)the enforcement of Federal law relating to sports wagering; and
 (ii)programs for the prevention and treatment of gambling disorder. 202.Wagering Trust Fund (a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
						9511.Wagering Trust Fund
 (a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the Wagering Trust Fund, consisting of such amounts as may be apportioned or credited to such Trust Fund as provided in this section or section 9602(b).
 (b)Transfers to Trust FundThere are hereby appropriated to the Wagering Trust Fund amounts equivalent to the taxes received in the Treasury under sections 4401 and 4411 for taxable years beginning after December 31, 2017.
							(c)Expenditures
 (1)Surveillance of gambling addictionThere shall be available without further appropriation an amount not to exceed $5,000,000 for each of fiscal years 2019 through 2029 to the Secretary of Health and Human Services to carry out section 317U of the Public Health Service Act, to remain available until expended.
								(2)Department of Justice
 (A)National Sports Wagering ClearinghouseThere shall be available without further appropriation an amount not to exceed $3,000,000 for each of fiscal years 2019 through 2021 to the Attorney General for the purpose of making grants to the National Sports Wagering Clearinghouse established under section 106(b) of the Sports Wagering Market Integrity Act of 2018, to remain available until expended.
 (B)Other purposesAmounts in the Wagering Trust Fund not appropriated under paragraph (1) or (2) or subparagraph (A) shall be available, as provided in appropriation Acts, only for use by the Attorney General for the investigation or prosecution of—
 (i)violations of the standards for the acceptance of sports wagers under section 101 of the Sports Wagering Market Integrity Act of 2018, (ii)bribery to which section 224 of title 18, United States Code, applies,
 (iii)illegal transmission of wagering information to which section 1084 of such title applies, (iv)activities to which section 1955 of such title applies,
 (v)violation of any provision of subchapter IV of chapter 53 of title 31, United States Code, (vi)violations under the Bank Secrecy Act (Public Law 91–508; 84 Stat. 1114) which involve sports wagering, and
 (vii)any other crime which is committed incident to or is part of a scheme involving any crime or violation described in the preceding clauses..
 (b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					Sec. 9511. Wagering Trust Fund..
				IIIWire Act and Sports Bribery Act amendments
 301.Wire Act clarification and authorization of civil enforcementSection 1084 of title 18, United States Code, is amended— (1)in subsection (b)—
 (A)by striking for the transmission of information assisting and inserting for the transmission of a sports wager accepted pursuant to an interstate sports wagering compact (as defined in section 3 of the Sports Wagering Market Integrity Act of 2018), layoff bet or wager, or information assisting; and
 (B)by adding at the end the following: For purposes of this section, the intermediate routing of electronic data shall not determine the location or locations in which a bet or wager, or information assisting in the placing of a bet or wager, is initiated, received, or otherwise made.;
 (2)by redesignating subsection (e) as subsection (g); (3)by inserting after subsection (d) the following:
					
						(e)State cause of action
 (1)In generalIn any case in which a State has reason to believe that an interest of the residents of the State has been or is being threatened or adversely affected by the conduct of a person that violates this section, the State may bring a civil action on behalf of those residents in an appropriate district court of the United States to enjoin the conduct.
							(2)Service, intervention
								(A)Service
 (i)Prior serviceBefore filing a complaint under paragraph (1), the State shall serve a copy of the complaint upon the Attorney General and the United States Attorney for the judicial district in which the complaint is to be filed.
 (ii)Concurrent serviceIf prior service under clause (i) is not feasible, the State shall serve the complaint on the Attorney General and the appropriate United States Attorney on the day on which the State files the complaint in an appropriate district court of the United States.
 (iii)Relation to criminal proceedingsA proceeding under paragraph (1) shall be independent of, and not in lieu of, a criminal prosecution or any other proceeding under this section or any other law of the United States.
 (B)InterventionThe United States may— (i)intervene in a civil action brought by a State under paragraph (1); and
 (ii)upon intervening— (I)be heard on all matters arising in the civil action; and
 (II)file petitions for appeal of a decision in the civil action. (C)Federal Rules of Civil ProcedureThe Federal Rules of Civil Procedure shall apply to service of a complaint on the United States under this paragraph.
 (3)Powers conferred by State lawFor purposes of a civil action brought under paragraph (1), nothing in this chapter shall prevent an attorney general of a State from exercising the powers conferred on the attorney general by the laws of the State to—
 (A)conduct investigations;
 (B)administer oaths or affirmations; or (C)compel—
 (i)the attendance of witnesses; or
 (ii)the production of documentary or other evidence.
									(4)Venue; service of process
 (A)VenueA civil action brought under paragraph (1) may be brought in—
 (i)the district court of the United States for the judicial district in which the defendant— (I)is found;
 (II)is an inhabitant; or
 (III)transacts business; or (ii)any judicial district in which venue is proper under section 1391 of title 28.
 (B)Service of processIn an action brought under paragraph (1), process may be served in any judicial district in which the defendant—
 (i)is an inhabitant; or (ii)may be found.
 (5)No private right of actionNothing in this subsection shall be construed to create any private right of action. (6)LimitationA civil action may not be brought under paragraph (1) against—
 (A)the United States; or (B)any employee or agent of the United States if the employee or agent is acting—
 (i)in the usual course of business or employment; and
 (ii)within the scope of the official duties of the employee or agent.
									(f)Enhancing enforcement against unlicensed, offshore sports wagering websites
							(1)Commencement of an action
 (A)In personamThe Attorney General may bring an action against— (i)a registrant of a nondomestic domain name used by an internet site dedicated to unlicensed sports wagering; or
 (ii)an owner or operator of an internet site dedicated to unlicensed sports wagering accessed through a nondomestic domain name.
 (B)In remIf through due diligence the Attorney General is unable to find a person described in clause (i) or (ii) of subparagraph (A), or no such person found has an address within a judicial district of the United States, the Attorney General may bring an in rem action against a nondomestic domain name used by an internet site dedicated to unlicensed sports wagering.
 (C)Identification of entitiesIn an action brought under this paragraph, the Attorney General shall, in the complaint or an amendment thereto, identify the entities that may be required to take actions under paragraph (4) if an order issues under paragraph (2).
								(2)Orders of the court
 (A)In generalOn application of the Attorney General following the commencement of an action under paragraph (1), the court may issue a temporary restraining order, a preliminary injunction, or an injunction, in accordance with rule 65 of the Federal Rules of Civil Procedure, against the nondomestic domain name used by an internet site dedicated to unlicensed sports wagering, or against a registrant of that domain name, or the owner or operator of the internet site dedicated to unlicensed sports wagering, to cease and desist from undertaking any further activity as an internet site dedicated to unlicensed sports wagering, if—
 (i)the domain name is used within the United States to access the internet site; and (ii)the internet site—
 (I)conducts business directed to residents of the United States; and (II)violates this section.
 (B)Determination by the courtFor purposes of determining whether an internet site conducts business directed to residents of the United States under subparagraph (A)(ii)(I), a court may consider, among other indicia, whether—
 (i)there is evidence that the internet site is not intended to provide unlicensed sports wagering to users located in the United States;
 (ii)the internet site has reasonable measures in place to prevent unlicensed sports wagering from being accessed from the United States; and
 (iii)the internet site offers unlicensed sports wagering on sporting events that take place in the United States.
									(3)Notice and service of process
 (A)In generalUpon commencing an action under paragraph (1), the Attorney General shall send a notice of the alleged violation and intent to proceed under this subsection to the registrant of the domain name of the internet site—
 (i)at the postal and e-mail address appearing in the applicable publicly accessible database of registrations, if any and to the extent those addresses are reasonably available;
 (ii)via the postal and e-mail address of the registrar, registry, or other domain name registration authority that registered or assigned the domain name, to the extent those addresses are reasonably available; and
 (iii)in any other such form as the court finds necessary, including as may be required by rule 4(f) of the Federal Rules of Civil Procedure.
 (B)Rule of constructionFor purposes of this subsection, the actions described in subparagraph (A) shall constitute service of process.
 (C)Other noticeUpon commencing an action under paragraph (1), the Attorney General shall also provide notice to entities identified in the complaint, or any amendments thereto, that may be required to take action under paragraph (4).
								(4)Required actions based on court orders
								(A)Service
 (i)In generalA Federal law enforcement officer, with the prior approval of the court, may serve a copy of a court order issued under paragraph (2) on similarly situated entities within each class described in that paragraph, that have been identified in the complaint, or any amendments thereto, filed under paragraph (1).
 (ii)Proof of serviceProof of service made under clause (i) shall be filed with the court. (B)Reasonable measures (i)Operators (I)In generalAfter being served with a copy of an order under this paragraph, an operator of a nonauthoritative domain name system server shall take the least burdensome technically feasible and reasonable measures designed to prevent the domain name described in the order from resolving to that domain name’s internet protocol address, except that—
 (aa)the operator shall not be required— (AA)other than as directed under this subclause, to modify its network, software, systems, or facilities;
 (BB)to take any measures with respect to domain name lookups not performed by its own domain name server or domain name system servers located outside the United States; or
 (CC)to continue to prevent access to a domain name to which access has been effectively disabled by other means; and
 (bb)nothing in this subclause shall affect the limitation on the liability of such an operator under section 512 of title 17.
											(II)Text of notice
 (aa)In generalThe Attorney General shall prescribe the text of the notice displayed to users or customers of an operator taking an action under this paragraph.
 (bb)RequirementThe text prescribed under item (aa) shall specify that the action is being taken pursuant to a court order obtained by the Attorney General.
 (ii)Financial transaction providersAfter being served with a copy of an order under this paragraph, a financial transaction provider shall take reasonable measures, as expeditiously as possible, designed to prevent, prohibit, or suspend its service from completing payment transactions involving customers located within the United States and the internet site associated with the domain name set forth in the order.
 (iii)Internet advertising servicesAfter being served with a copy of an order under this paragraph, an internet advertising service that contracts with the internet site associated with the domain name set forth in the order to provide advertising to or for that site, or that knowingly serves advertising to or for that site, shall take technically feasible and reasonable measures, as expeditiously as possible, designed to—
 (I)prevent its service from providing advertisements to the internet site associated with the domain name; or
 (II)cease making available advertisements for that site, or paid or sponsored search results, links or other placements that provide access to the domain name.
 (iv)Information location toolsAfter being served with a copy of an order under this paragraph, a service provider of an information location tool shall take technically feasible and reasonable measures, as expeditiously as possible, to—
 (I)remove or disable access to the internet site associated with the domain name set forth in the order; or
 (II)not serve a hyptertext link to the internet site described in subclause (I). (C)Communication with usersExcept as provided under subparagraph (B)(i)(II), an entity taking an action described in this paragraph shall determine whether and how to communicate the action to the entity’s users or customers.
 (D)Rule of constructionFor purposes of an action brought under paragraph (1)— (i)the obligations of an entity described in this paragraph shall be limited to the actions set out in each clause of subparagraph (B) of this paragraph that applies to the entity; and
 (ii)an order issued under paragraph (2) may not impose any additional obligation on, or require any additional action by, the entity.
									(E)Actions pursuant to court order
 (i)Immunity from suitNo cause of action shall lie in any Federal or State court or administrative agency against any entity served with a copy of an order under this paragraph, or against any director, officer, employee, or agent thereof, for any act reasonably designed to comply with this subsection or reasonably arising from the order, other than in an action under paragraph (5).
 (ii)Immunity from liabilityAny entity served with a copy of an order under this paragraph, and any director, officer, employee, or agent thereof, shall not be liable to any party for any acts reasonably designed to comply with this subsection or reasonably arising from the order, other than in an action under paragraph (5), and any actions taken by customers of the entity to circumvent any restriction on access to the internet domain instituted pursuant to this subsection or any act, failure, or inability to restrict access to an internet domain that is the subject of a court order issued under paragraph (2) despite good faith efforts to do so by the entity shall not be used by any person in any claim or cause of action against the entity, other than in an action under paragraph (5).
									(5)Enforcement of orders
 (A)In generalIn order to compel compliance with this subsection, the Attorney General may bring an action for injunctive relief against any party served with a copy of a court order under paragraph (4) that knowingly fails to comply with the order.
 (B)Rule of constructionThe authority granted the Attorney General under subparagraph (A) shall be the sole legal remedy for enforcing the obligations under this subsection of any entity described in paragraph (4).
								(C)Defense
 (i)In generalIt shall be an affirmative defense in an action under subparagraph (A) that— (I)the defendant does not have the technical means to comply with the order without incurring an unreasonable economic burden; or
 (II)the order is inconsistent with this section. (ii)ScopeA showing under subclause (I) or (II) of clause (i) shall serve as a defense only to the extent of such inability to comply or inconsistency, respectively.
									(6)Modification or vacation of orders
 (A)In generalAt any time after the issuance of an order under paragraph (2), a motion to modify, suspend, or vacate the order may be filed by—
 (i)any person, or owner or operator of property, bound by the order; (ii)any registrant of the domain name, or the owner or operator of the internet site subject to the order;
 (iii)any domain name registrar or registry that has registered or assigned the domain name of the internet site subject to the order; or
 (iv)any entity that has received a copy of an order under paragraph (4) requiring the entity to take action prescribed under that paragraph.
 (B)ReliefRelief under this paragraph shall be proper if the court finds that— (i)the internet site associated with the domain name subject to the order is no longer, or never was, an internet site dedicated to unlicensed sports wagering; or
 (ii)the interests of justice require that the order be modified, suspended, or vacated. (C)ConsiderationIn making a relief determination under subparagraph (B), a court may consider whether the domain name has expired or has been reregistered by a different party.
								(D)Intervention
 (i)In generalAn entity identified under paragraph (1) as an entity that may be required to take action under paragraph (4) if an order issues under paragraph (2) may intervene at any time in any action brought under paragraph (1), or in any action to modify, suspend, or vacate an order under this paragraph.
 (ii)Preservation of rightsFailure to intervene in an action shall not prohibit an entity notified of the action from subsequently seeking an order to modify, suspend, or terminate an order issued by the court under paragraph (2).
 (7)Related actionsThe Attorney General, if alleging that an internet site previously adjudicated to be an internet site dedicated to unlicensed sports wagering is accessible or has been reconstituted at a different domain name, may bring a related action under paragraph (1) against the additional domain name in the same judicial district as the previous action.; and
 (4)in subsection (g), as so redesignated— (A)by striking as used in this section, the term State means and inserting the following: “Definitions.—As used in this section—
						
 (11)the term State means; and (B)by inserting before paragraph (11), as so designated, the following:
						
 (1)the term domain name has the meaning given the term in section 45 of the Trademark Act of 1946 (15 U.S.C. 1127); (2)the term domain name system server means a server or other mechanism used to provide the internet protocol address associated with a domain name;
 (3)the term financial transaction provider has the meaning given the term in section 5362 of title 31, United States Code; (4)the term internet information location tool has the meaning given the term in section 231(e) of the Communications Act of 1934 (47 U.S.C. 231(e));
 (5)the term internet advertising service means a service that for compensation sells, purchases, brokers, serves, inserts, verifies, or clears the placement of an advertisement, including a paid or sponsored search result, link, or placement that is rendered in viewable form for any period of time on an internet site;
 (6)the term internet site means the collection of digital assets, including links, indexes, or pointers to digital assets, accessible through the internet that are addressed relative to a common domain name;
 (7)the term internet site dedicated to unlicensed sports wagering means an internet site that, with respect to its business directed toward residents of the United States—
 (A)has no significant use other than engaging in, enabling, or facilitating sports wagering in violation of this section; or
 (B)is designed, operated, or marketed by its operator or persons operating in concert with the operator, and facts or circumstances suggest is used, primarily as a means for engaging in, enabling, or facilitating sports wagering in violation of this section;
 (8)the term layoff bet or wager means a sports wager (as defined in section 3 of the Sports Wagering Market Integrity Act of 2018) placed by a sports wagering operator (as defined in such section) with another sports wagering operator;
 (9)the term nondomestic domain name means a domain name for which the domain name registry that issued the domain name and operates the relevant top level domain, and the domain name registrar for the domain name, are not located in the United States;
 (10)the term owner or operator, when used in connection with an internet site, include, respectively, any owner of a majority interest in, or any person with authority to operate, the internet site; and
							.
					302.Sports Bribery Act improvements
 (a)In generalSection 224 of title 18, United States Code, is amended— (1)in the section heading, by striking Bribery in sporting contests and inserting Bribery, extortion, and blackmail in sporting contests; sports wagers based on nonpublic information;
 (2)in subsection (a)— (A)by striking Whoever and inserting Bribery, Extortion, and Blackmail in Sporting Contests.—Whoever; and
 (B)by inserting , extortion, or blackmail after bribery each places it appears; (3)by redesignating subsections (b) and (c) as subsections (c) and (g), respectively;
 (4)by inserting after subsection (a) the following:  (b)Sports wagers based on nonpublic information (1)In generalIt shall be unlawful for any person, directly or indirectly, to place or accept, attempt to place or accept, or conspire with any other person to place or accept through any scheme in commerce a sports wager if the person—
 (A)is in possession of material nonpublic information relating to the sports wager or the market for the sports wager; and
 (B)knows, or recklessly disregards, that— (i)the material nonpublic information has been obtained wrongfully; or
 (ii)the placement or acceptance would constitute a wrongful use of the material nonpublic information. (2)PenaltyAny person who violates paragraph (1) shall be fined under this title, imprisoned for not more than 5 years, or both.
 (3)Obtained wrongfully or wrongful useFor purposes of this subsection, material nonpublic information is obtained wrongfully or wrongfully used only if the information has been obtained by, or its use would constitute, directly or indirectly—
 (A)theft, bribery, misrepresentation, or espionage; (B)a violation of any Federal law protecting computer data or the intellectual property or privacy of computer users;
 (C)conversion, misappropriation, or other unauthorized or deceptive taking or use of such information; or
 (D)a breach of any fiduciary duty or any other personal or other relationship of trust and confidence.; (5)in subsection (c), as so redesignated, by striking This section and inserting Rule of construction.—This section;
 (6)by inserting after subsection (c), as so redesignated, the following:  (d)Extraterritorial jurisdictionThere is extraterritorial Federal jurisdiction over an offense under this section.
 (e)VenueA prosecution under this section may be brought in the judicial district in which the sporting contest (including the sporting contest to which a sports wager relates) occurred or was scheduled to occur, or in which the conduct constituting the alleged offense occurred.
							(f)Civil action To protect against retaliation
 (1)Whistleblower protectionA sports wagering operator or sports organization may not discharge, demote, suspend, threaten, harass, or in any other manner discriminate against an employee because of any lawful act done by the employee to provide information, cause information to be provided, or otherwise assist in an investigation regarding any conduct which the individual reasonably believes constitutes a violation of this section, if the information or assistance is provided to or the investigation is conducted by—
 (A)a Federal law enforcement agency; (B)any Member of Congress or any committee of Congress; or
 (C)a person with supervisory authority over the employee, or such other person working for the sports wagering operator or sports organization, as applicable, who has the authority to investigate, discover, or terminate misconduct.
									(2)Enforcement action
 (A)In generalA person who alleges action or conduct by any person in violation of paragraph (1) may seek relief under paragraph (3), by bringing an action at law or equity in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy.
									(B)Procedure
 (i)Burdens of proofIn an action under subparagraph (A), a district court may find that a violation of paragraph (1) occurred and award judgment for the plaintiff only if—
 (I)the employee demonstrates by a preponderance of the evidence that the actions of the employee to provide information or assist in an investigation were a contributing factor to the discharge or other discrimination; and
 (II)the employer does not demonstrate, by clear and convincing evidence, that the employer would have taken the same unfavorable personnel action in the absence of behavior.
 (ii)Statute of limitationsAn action under subparagraph (A) shall be commenced not later than 180 days after the later of— (I)the date on which the violation occurs; or
 (II)the date on which the employee became aware of the violation. (iii)Jury trialA party to an action brought under subparagraph (A) shall be entitled to trial by jury.
										(3)Remedies
 (A)In generalAn employee prevailing in an action under paragraph (2) shall be entitled to all relief necessary to make the employee whole.
 (B)Compensatory damagesRelief for any action under paragraph (2) shall include— (i)reinstatement with the same seniority status that the employee would have had, but for the discrimination;
 (ii)the amount of back pay, with interest; and (iii)compensation for any special damages sustained as a result of the discrimination, including litigation costs, expert witness fees, and reasonable attorney fees.
 (4)Rights retained by employeeNothing in this subsection shall be deemed to diminish the rights, privileges, or remedies of any employee under any Federal or State law, or under any collective bargaining agreement.
								(5)Nonenforceability of certain provisions waiving rights and remedies or requiring arbitration of
			 disputes
 (A)Waiver of rights and remediesThe rights and remedies provided for in this subsection may not be waived by any agreement, policy form, or condition of employment, including by a predispute arbitration agreement.
 (B)Predispute arbitration agreementsNo predispute arbitration agreement shall be valid or enforceable, if the agreement requires arbitration of a dispute arising under this subsection.; and
 (7)in subsection (g), as so redesignated— (A)in the matter preceding paragraph (1), by striking As used in this section— and inserting Definitions.—As used in this section:;
 (B)by redesignating paragraphs (1), (2), and (3) as paragraphs (3), (4), and (2), respectively; (C)by transferring paragraph (2), as so redesignated, to appear before paragraph (3), as so redesignated;
 (D)by inserting before paragraph (2), as redesignated and transferred, the following:  (1)The term employee includes—
 (A)an employee of a sports wagering operator or sports organization; and (B)an athlete, coach, or official of a sports organization.; and
 (E)by adding at the end the following:  (5)The terms sports organization, sports wager, and sports wagering operator have the meaning given those terms in section 3 of the Sports Wagering Market Integrity Act of 2018..
						(b)Technical and conforming amendments
 (1)Section 1961(1) of title 18, United States Code, is amended by striking sports bribery and inserting bribery, extortion, and blackmail in sporting contests and sports wagers based on nonpublic information.
 (2)Section 2516(1)(c) of title 18, United States Code, is amended by striking bribery in sporting contests and inserting bribery, extortion, and blackmail in sporting contests and sports wagers based on nonpublic information.
 (3)The table of sections for chapter 11 of title 18, United States Code, is amended by striking the item relating to section 224 and inserting the following:
						224. Bribery, extortion, and blackmail in sporting contests; sports wagers based on nonpublic
			 information..
					IVGambling addiction prevention and treatment
 401.Authority to address gambling in Department of Health and Human Services authoritiesSection 501(d) of the Public Health Service Act (42 U.S.C. 290aa(d)) is amended— (a)by striking and at the end of paragraph (24);
 (b)by striking the period at the end of paragraph (25) and inserting ; and; and (c)by adding at the end the following:
					
 (26)establish and implement programs for prevention and treatment of gambling addiction.. 402.Advisory committee (a)EstablishmentThe Secretary of Health and Human Services may establish a Gambling Research Advisory Committee (in this section referred to as the Committee) within the National Institutes of Health to coordinate research conducted or supported by the Department of Health and Human Services on gambling addiction.
 (b)MembershipThe Committee shall include representatives of the National Institute on Drug Abuse, the National Institute of Mental Health, the National Institute on Alcohol Abuse and Alcoholism, the Indian Health Service, the Substance Abuse and Mental Health Services Administration, and the Centers for Disease Control and Prevention.
 (c)Annual reportThe Committee shall prepare, make available to the public, and submit to the Secretary of Health and Human Services an annual report on the research described in subsection (a).
 403.Surveillance of gambling addictionTitle III of the Public Health Service Act is amended by inserting after section 317T (42 U.S.C. 247b–22) the following:
				
					317U.Surveillance of gambling addiction
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with other appropriate agencies, shall, as appropriate—
 (1)enhance and expand infrastructure and activities to track the epidemiology of gambling addiction; and
 (2)incorporate information obtained through such infrastructure and activities into an integrated surveillance system, which may consist of or include a registry, to be known as the National Gambling Addiction Surveillance System.
 (b)ResearchThe Secretary shall ensure that the National Gambling Addiction Surveillance System, if established, is designed in a manner that facilitates further research on gambling addiction.
 (c)Public accessSubject to subsection (d), the Secretary shall ensure that information and analysis in the National Gambling Addiction Surveillance System, if established, are available, as appropriate, to the public, including researchers.
 (d)PrivacyThe Secretary shall ensure that information and analysis in the National Gambling Addiction Surveillance System, if established, are made available only to the extent permitted by applicable Federal and State law, and in a manner that protects personal privacy, to the extent required by applicable Federal and State privacy law, at a minimum.
						.
			VGeneral provisions
			501.State and Tribal authority
				(a)Relation to Indian Gaming Regulatory Act
 (1)In generalFor purposes of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) only, a sports wager made through an interactive sports wagering platform shall be deemed to be made at the physical location of the server or other equipment used to accept the sports wager.
 (2)Server on Indian landsWith respect to a sports wager described in paragraph (1) accepted through a server or other equipment located on Indian lands (as defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)), the sports wager shall be considered to be exclusively occurring on Indian lands if—
 (A)the sports wager and the server are in the same State; and (B)the applicable State and Indian Tribe have entered into a Tribal-State compact authorizing the placing of sports wagers through interactive sports wagering platforms.
 (b)No preemptionNothing in this Act preempts or limits the authority of a State or an Indian Tribe to enact, adopt, promulgate, or enforce any law, rule, regulation, or other measure with respect to sports wagering that is in addition to, or more stringent than, the requirements of this Act.
 (c)Taxation of sports wageringNothing in this Act limits or otherwise affects the taxation of sports wagering by a State, an Indian Tribe, or a locality.
 502.SeverabilityIf a provision of this Act, an amendment made by this Act, a regulation promulgated under this Act or under an amendment made by this Act, or the application of any such provision, amendment, or regulation to any person or circumstance, is held to be invalid, the remaining provisions of this Act, amendments made by this Act, regulations promulgated under this Act or under an amendment made by this Act, or the application of such provisions, amendments, and regulations to any person or circumstance—
 (1)shall not be affected by the invalidity; and (2)shall continue to be enforced to the maximum extent practicable.
				
